Exhibit 10.1

 

SETTLEMENT AND STOCK ISSUANCE AGREEMENT

THIS SETTLEMENT AND STOCK ISSUANCE AGREEMENT (this “Agreement”) is made and
entered into as of the 10th day of April, 2007, by and between C&C Investment
Partnership (C&C) and Millennium Quest, Inc., a Delaware corporation (the
“Company”).

W I T N E S S E T H:

WHEREAS, as of the date hereof, the Company owes C&C $32,000 in principal amount
on three promissory notes of $20,000, $7,000, and $5,000, respectively,
representing amounts loaned to the Company by C&C, which amount is approximately
$33,500 with all accrued and unpaid interest; and

WHEREAS, concurrently with the execution of this Agreement, the Company has paid
C&C all accrued and unpaid interest with respect to the above obligations and
has paid $7,000 of the principal amount of such obligations, the receipt of
which is hereby acknowledged by C&C, leaving an outstanding balance of $25,000;
and

WHEREAS, the Company desires to issue 2,500,000 newly issued, restricted shares
(the “Shares”) of the common capital stock of the Company, par value $0.001 per
share, to C&C in full satisfaction of such $25,000 in principal amount of the
obligation owed to C&C by the Company (the $25,000 obligation is hereinafter
referred to as the “Debt”); and

WHEREAS, C&C desires to accept the Shares in full satisfaction of the Debt; and

WHEREAS, the Company desires to grant C&C registration rights with respect to
the Shares as set forth herein;

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby represent, warrant, covenant, and agree as follows:

Section 1.

Issuance of Shares; Payment; Registration Rights.

 

1.1

Issuance of Shares; Payment.

Based upon the representations, warranties, and covenants and subject to the
terms, provisions, and conditions contained in this Agreement, and as partial
consideration for this Agreement, the Company agrees to issue and deliver the
Shares to C&C, free and clear of all liens, pledges, encumbrances, security
interests, and adverse claims, and C&C agrees to receive the Shares from the
Company for the consideration hereinafter set forth.

 

1

 

--------------------------------------------------------------------------------



1.2   Registration Rights.

The Company hereby grants C&C piggyback registration rights with respect to the
Shares as and to the same extent provided in Section 5(i) of that certain Stock
Purchase Agreement between the Company, certain individual officers of the
Company and Halter Financial Investments, L.P. dated as of April 5, 2007 (the
“Stock Purchase Agreement”).

Section 2.

Forgiveness of Debt.

As consideration for this Agreement, C&C, for itself, and on behalf of its
current and former agents, shareholders, owners, partners, investors, officers,
directors, consultants, attorneys, servants, employees, parents, subsidiaries,
divisions, holding companies, insurers, affiliates, and successors and assigns,
unconditionally forever releases, acquits, discharges and holds harmless the
Company and its current and former agents, shareholders, owners, partners,
investors, officers, directors, consultants, attorneys, servants, employees,
parents, subsidiaries, divisions, holding companies, insurers, affiliates, and
successors and assigns from any and all actions, causes of action, claims,
losses, demands, or suits, of any kind whatsoever, common law, statutory,
contractual or otherwise, whether known or unknown, liquidated or contingent, in
law or in equity, it now has or ever has against the Company, arising from or
growing out of the Debt. It is understood and agreed that nothing in this
Section shall effect the rights, duties and obligations created by this
Agreement.

Section 3.

The Closing.

At the closing of the transactions contemplated by this Agreement (the
“Closing”), the Company shall deliver to C&C a certificate evidencing the Shares
issued in the name of C&C. Closing shall take place within three business days
following the later of (i) the date of closing of the Stock Purchase Agreement
or (ii) the record date for the special cash distribution referred to in section
5(g) of the Stock Purchase Agreement and the Shares shall not be entitled to
participate in such special cash distribution.

Section 4.

Representations and Warranties of the Company.

In connection with the transactions contemplated by this Agreement, the Company
hereby represents and warrants to C&C as follows:

 

4.1.

Validity of Transaction.

This Agreement and, as applicable, each other agreement contemplated hereby are,
or upon execution will be, valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms against the Company,
except as limited by bankruptcy, insolvency and similar laws affecting creditors
generally, and by general principles of equity. At the time that the Shares are
issued, assigned, transferred and conveyed to C&C pursuant to this Agreement,
the Shares will be duly authorized, validly issued, fully paid and
nonassessable.

 

2

 

--------------------------------------------------------------------------------





 

4.2.

Authority.

The execution, delivery and performance of this Agreement have been duly
authorized by the Company and will not violate any applicable federal or state
law, any order of any court or government agency or the Articles of
Incorporation or By-laws of the Company. The execution, delivery and performance
of this Agreement will not result in any breach of or default under, or result
in the creation of any encumbrance upon any of the assets of the Company
pursuant to the terms of any agreement by which the Company or any of its
respective assets may be bound.

Section 5.

Representations and Warranties of C&C.

C&C acknowledges and understands that the Shares are being acquired for
investment in a transaction that is considered to be exempt from registration.
In connection with the transactions contemplated hereby, C&C hereby represents
and warrants to the Company that:

 

5.1.

Investment Purposes.

C&C is acquiring the Shares solely for investment purposes and not with a view
to, or for resale in connection with, any distribution thereof or with any
present intention of distributing or selling any of the Shares, except as
allowed by the Securities Act of 1933, as amended, or any rules or regulations
promulgated thereunder (collectively, the “Act”).

 

5.2.

Disposition of Shares.

C&C will hold the Shares subject to all of the applicable provisions of the Act,
and C&C will not at any time make any sale, transfer, or other disposition of
the Shares in contravention of said Act.

 

5.3.

Economic Risk.

C&C acknowledges that it must bear the economic risk of its investment in the
Shares for an indefinite period of time since the Shares have not been
registered under the Act and therefore cannot be sold unless the Shares are
subsequently registered or an exemption from registration is available.

 

5.4.

No Public Solicitation.

The sale of the Shares to C&C is being made without any public solicitation or
advertisements.

 

5.5.

Criminal Proceedings.

Neither C&C and its respective partners, affiliates, promoters nor any
predecessor of C&C have been subject to or suffered any of the following:

 

•

Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other misdemeanor offenses) within
ten (10) years from the date hereof;

 

3

 

--------------------------------------------------------------------------------



 

•

Any order, judgment or decree, not subsequently reversed, suspended or vacated,
of any court of competent jurisdiction, permanently or temporarily enjoining,
barring, suspending or otherwise limiting such person’s involvement in any type
of business, securities or banking activities within ten (10) years of the date
hereof; or

 

•

Being found guilty by a court of competent jurisdiction (in a civil action), the
SEC or the CFTC to have violated a federal or state securities or commodities
law within ten (10) years of the date hereof, and the judgment has not been
reversed, suspended or vacated.

 

 

5.6.

Information.

C&C has received and reviewed such information as C&C deems necessary to
evaluate the risks and merits of its investment in the Company.

 

5.7.

Accredited Investor.

C&C is an “accredited investor” within the meaning of rule 501 of Regulation D
promulgated under the Act.

 

5.8.

Financial Matters Experience.

C&C has such knowledge and experience in financial matters as to be capable of
evaluating the merits and risks of an investment in the Shares.

Section 6.

Conditions to the Obligations of C&C at Closing.

The obligations of C&C at Closing are conditioned upon satisfaction, on or prior
to such date, of the following conditions: the Company shall have delivered to
C&C certificate(s) issued in the name of C&C representing the Shares to be
issued to C&C pursuant to this Agreement.

Section 7.

Survival of Representations and Warranties.

All representations, warranties, covenants, and agreements contained herein
shall not be discharged or dissolved upon, but shall survive the Closing and
shall be unaffected by any investigation made by any party at any time.

Section 8.

Entirety and Modification.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, whether oral or written, between the parties hereto relating
to such subject matter. No modification, alteration, amendment, or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto.

 

4

 

--------------------------------------------------------------------------------



Section 9.

Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, their successors and permitted assigns, heirs, and personal
representatives.

Section 10.

Notices.

All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as properly given
or made if hand delivered, mailed from within the United States by certified
mail, or sent by overnight delivery service to the applicable address appearing
in the preamble to this Agreement, or to such other address as either party may
have designated by like notice forwarded to the other party hereto. All notices
shall be deemed given when postmarked (if mailed), when delivered to an
overnight delivery service or, if hand delivered, when delivered to the
recipient.

Section 11.

Severability.

Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatever, such illegality
or invalidity shall not affect the validity of the remainder of this Agreement.

Section 12.

Headings.

The headings of this Agreement are inserted for convenience and identification
only, and are in no way intended to describe, interpret, define or limit the
scope, extent or intent hereof.

Section 13.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

Section 14.

Legal Fees and Costs.

If a legal action is initiated by any party to this Agreement against another,
arising out of or relating to the alleged performance or non-performance of any
right or obligation established hereunder, or any dispute concerning the same,
any and all fees, costs and expenses reasonably incurred by each successful
party or his, her or its legal counsel in investigating, preparing for,
prosecuting, defending against, or providing evidence, producing documents or
taking any other action in respect of, such action shall be the joint and
several obligation of and shall be paid or reimbursed by the unsuccessful party
or parties.

 

Section 15.

Publicity.

Except as otherwise required by law, none of the parties hereto shall issue any
press release or make any other public statement, in each case relating to,
connected with or arising out of this Agreement or the matters contained herein,
without obtaining the prior approval of the other to the contents and the manner
of presentation and publication thereof.

 

5

 

--------------------------------------------------------------------------------



Section 16.

Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to conflicts of law
provisions.

Section 17.

Jurisdiction.

Each party to this Agreement hereby irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement or any agreements or
transactions contemplated hereby may be brought in the courts of the State of
Texas or of the United States of America for the District of Texas and hereby
expressly submits to the personal jurisdiction and venue of such courts for the
purposes thereof and expressly waives any claim of improper venue and any claim
that such courts are an inconvenient forum. Each party hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to the address specified in Section 10, such
service to become effective 10 days after such mailing.

 

 

[Remainder of this page intentionally left blank.]

 

6

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the date first written above.

 

C&C:

C&C Investment Partnership

 

By:

/s/ Dimitri Cocorinis

 

Dimitri Cocorinis, Partner

 

By:

/s/ Terry Cononelos

 

Terry Cononelos, Partner

 

 

THE COMPANY:

Millennium Quest, Inc.,

 

By:

/s/ Dimitri Cocorinis

 

Dimitri Cocorinis, President

 

 

7

 

 